Appeals by the defendant from (1) a judgment of the County Court, Westchester County (Leavitt, J.), rendered April 25, 2000, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence under Superior Court Information No. 99-01467, (2) a judgment of the same court, also rendered April 25, 2000, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence under Superior Court Information No. 99-01469, and (3) a resentence of the same court, imposed July 6, 2000, under Superior Court Information No. 99-01467.
Ordered that the judgments and resentence are affirmed.
The defendant’s argument that he should be relieved of his plea of guilty because he was never advised that, pursuant to the plea agreement, he would receive postrelease supervision, was not preserved for appellate review because he did not raise the argument by motion to vacate or otherwise in the court of first instance (see People v Pellegrino, 60 NY2d 636 [1983]; People v Wilson, 296 AD2d 430 [2002]).
Contrary to the defendant’s contention, he received meaningful representation and was not denied the effective assistance of counsel (see People v Ford, 86 NY2d 397 [1995]; People v Baldi, 54 NY2d 137, 147 [1981]). Santucci, J.P., Smith, Luciano, Schmidt and Mastro, JJ., concur.